MEMORANDUM**
Rene Hilton, proceeding pro se, appeals the district court’s order affirming a bankruptcy court decision to disallow Hilton’s $25,000 claim filed in the bankruptcy of Richard Hongisto. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review de novo the district court’s decision on appeal from a bankruptcy court. Onink v. Cardelucci (In re Cardelucci), 285 F.3d 1231, 1233 (9th Cir.2002). We apply the same standard of review utilized by the district court, reviewing the bankruptcy court’s legal conclusions de novo and its factual determinations for clear error. Neilson v. Chang (In re First T.D. & Inv., Inc.), 253 F.3d 520, 526 (9th Cir.2001).
Hilton fails to allege the necessary elements of a conspiracy, such as an agreement between Hongisto and other conspirators with knowledge of an unlawful purpose. See Wyatt v. Union Mortgage Co., 24 Cal.3d 773, 784-85, 157 Cal.Rptr. 392, 598 P.2d 45 (1979). Hilton further fails to allege facts that establish Hongisto participated in any wrongs, or directed that they be done, as required to establish Hongisto’s personal liability for any torts committed by his corporation. See United States Liab. Ins. Co. v. Haidinger-Hayes, Inc., 1 Cal.3d 586, 595, 83 Cal. Rptr. 418, 463 P.2d 770 (1970). Because Hilton fails to allege facts sufficient to support a claim, his proof of claim is not prima facie valid. See In re Consolidated Pioneer Mortgage, 178 B.R. 222, 226 (9th Cir.BAP1995). The district court thus did not err in affirming the bankruptcy court’s denial of Hilton’s claim.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.